J-S28043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 DWAYNE WRIGHT                             :
                                           :
                    Appellant              :   No. 1468 MDA 2019

        Appeal from the Judgment of Sentence Entered July 10, 2019
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0004113-2018


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

DISSENTING MEMORANDUM BY BOWES, J.:              FILED OCTOBER 26, 2020

      I join the Majority to the extent that it finds that the inventory search

of the vehicle was illegal. There was no basis to tow the vehicle, thus an

inventory search was inappropriate. However, unlike the Majority, I do not

agree that the illegally-seized evidence is admissible pursuant to the inevitable

discovery doctrine. Accordingly, I dissent.

      As the Majority aptly recites, the inevitable discovery rule allows for the

admission of evidence recovered as a result of an illegal search, if the

Commonwealth demonstrates that it would still have legally discovered the

evidence despite the initial illegality. See Majority Memorandum at 15 (citing

Commonwealth v. Gonzalez, 979 A.2d 879, 890 (Pa.Super. 2009)). Here,

the question is whether the operation of 75 Pa.C.S. § 6309.2 would have

inevitably led to impoundment and a subsequent valid inventory search. As

the Majority properly notes, that statute provides that, “in the case of
J-S28043-20



immobilization, the operator must produce the necessary paperwork (i.e.,

registration and proof of insurance), before an appropriate judicial authority

within 24 hours of the vehicle’s immobilization” to avoid impoundment.” Id.

(citing 75 Pa.C.S. § 6309.2(b)(1)). Accordingly, for the Commonwealth to

satisfy the inevitable discovery doctrine in this case, it needed to demonstrate

by a preponderance of the evidence that Bruce Dates, the owner of the

immobilized vehicle, would not or could not have renewed the registration and

that Dates or Appellant would not or could not have then appeared before the

appropriate judicial authority with the renewed registration within twenty-four

hours. The Majority concludes that the Commonwealth met this burden. Id.

at 15-16. I disagree.

      At the suppression hearing, Officer Jacob Bingham testified that he

placed Appellant under arrest and immediately conducted an inventory search

of the vehicle.   See N.T. Suppression Hearing, 11/15/18, at 12.          Before

beginning the inventory search, he made no attempt to locate or communicate

with Dates. Id. at 22. It was not until a “later stage” in the investigation that

Officer Bingham sought contact with Dates when he went to the registered

address and spoke with an unnamed individual.         Id. at 3.     This unknown

person told him that Dates had moved to Alabama, but Officer Bingham never

independently confirmed that Dates moved there.         Id. at 3, 24.    Perhaps

because the Commonwealth did not assert the inevitable discovery exception

until after the suppression hearing concluded, this constitutes the entirety of

the factual record surrounding Dates’s location and availability.

                                      -2-
J-S28043-20



      The evidence before the suppression court does not support a finding

that it was more likely than not that Dates would not have renewed the

vehicle’s registration and reclaimed the vehicle within twenty-four hours.

Instead, it reflects that Dates was never notified or given the opportunity to

complete the steps to retrieve his vehicle. We do not know what would have

happened if he had been notified. Notably, vehicle registration renewal in

Pennsylvania is a relatively simple process that can be completed remotely.

Accordingly, a conclusion that Dates would not or could not have retrieved his

vehicle is pure speculation.

      Since I would find that the Commonwealth did not meet its burden of

proof for the inevitable discovery exception to apply, I would reverse the

suppression court order and remand for a new trial without the illegally

obtained evidence. Therefore, I respectfully dissent.




                                    -3-